Case 3:18-cv-00705-VLB Document 105-10 Filed 10/18/19 Page 1 of 13




             EXHIBIT 
        Case 3:18-cv-00705-VLB Document 105-10 Filed 10/18/19 Page 2 of 13




                            81,7('67$7(6',675,&7&2857
                              ',675,&72)&211(&7,&87


    &211(&7,&87)$,5+286,1*&(17(5                                 
    et al.,
                                                                     
                     Plaintiffs,
                                                                     
         Y
                                                         1R&9 9/% 
    &25(/2*,&5(17$/3523(57<
    62/87,216//&                                                 

                       Defendant.               

                                                
                                             

                      '(&/$5$7,212)6$/081.$=(5281,$1
                                             
             ,DPRYHUWKHDJHRIDQGXQGHUVWDQGWKHREOLJDWLRQVRIDQRDWK

             ,DPDVWDIIDWWRUQH\DWWKH&RQQHFWLFXW)DLU+RXVLQJ&HQWHUDQG

FRXQVHOIRUWKHSODLQWLIIVLQWKHDERYHUHIHUHQFHGPDWWHU

             2Q-XQH,ZDVSUHVHQWDWDIDFWILQGLQJKHDULQJEHIRUHWKH

&RQQHFWLFXW&RPPLVVLRQRQ+XPDQ5LJKWVDQ2SSRUWXQLWLHV ³&+52´ LQWKH

PDWWHURI&DUPHQ$UUR\RLQGLYLGXDOO\DQGRQEHKDOIRI0LNKDLO$UUR\RY

$UW6SDFH:LQGKDP/3DQG:LQQ5HVLGHQWLDO&DVH1RVDQG

             3ODLQWLIIVSURGXFHGDUHFRUGLQJLQWKHSUHVHQWFDVHZLWKILOHQDPH

    DQGEDWHVQXPEHU &)+&03&)+&LVDWUXHDQGFRUUHFW

UHIOHFWLRQRIWKH-XQH&+52KHDULQJDWZKLFK,UHSUHVHQWHG0V$UUR\R

             0\RIILFHSURYLGHGDFRS\RI&)+&03WR6KHLOD%XWFK&RXUW

5HSRUWLQJ6HUYLFHVWREHWUDQVFULEHG([FHUSWVIURPWKHWUDQVFULSWSUHSDUHGE\

WKHFRXUWUHSRUWHUDUHDWWDFKHGKHUHWRDV([KLELW$$IWHUFDUHIXOO\UHYLHZLQJ

([KLELW$,GHWHUPLQHGLWWREHDWUXHDQGFRUUHFWUHIOHFWLRQRISRUWLRQVRIWKH
      Case 3:18-cv-00705-VLB Document 105-10 Filed 10/18/19 Page 3 of 13




-XQHKHDULQJWRWKHEHVWRIP\NQRZOHGJHDQGUHFROOHFWLRQ




,GHFODUHXQGHUSHQDOW\RISHUMXU\RIWKHODZVRIWKH8QLWHG6WDWHVWKDWWKH

  UHJRLQJ LVWUX
              UX
               XHDQGFRUUHFW
IRUHJRLQJLVWUXHDQGFRUUHFW



6DOPXQ.D]HURXQLDQ'HFODUDQW

'DWH2FWREHU




                                         
Case 3:18-cv-00705-VLB Document 105-10 Filed 10/18/19 Page 4 of 13




             EXHIBIT $
     Case 3:18-cv-00705-VLB Document 105-10 Filed 10/18/19 Page 5 of 13

                                                                          1


 1                                 TRANSCRIPT OF

 2                              Recorded Hearing of

 3                                 Carmen Arroyo

 4                                June 13th, 2017

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                      SHEILA BUTCH TRANSCRIPTION SERVICES
     Case 3:18-cv-00705-VLB Document 105-10 Filed 10/18/19 Page 6 of 13

                                                                           16

 1    son.

 2                 INVESTIGATOR TREPANIER:       And what’s your Social

 3    Worker’s name?

 4                 MS. ARROYO:     Her name was, they just changed them

 5    over, so, what was her name, Paulette.         She’s the one that

 6    works with my son’s, money, follows the person for the TBI’s,

 7    and so she then, I told her what was happening and so she

 8    said that she would get someone on the case for me, to see

 9    what’s taking them so long.

10                 INVESTIGATOR TREPANIER:       And had you or she been

11    told that the rejection was based on credit problems?

12                 MS. ARROYO:     They, I don’t think that they spoken

13    with her, I mean, it was just me.         Whatever they said to me

14    was what I was bringing over to her.

15                 INVESTIGATOR TREPANIER:       And, you had, you did not

16    know the reason, but you assumed it was from credit problems,

17    initially?

18                 MS. ARROYO:     Yes.

19                 INVESTIGATOR TREPANIER:       Did you ever find out

20    what criminal history CoreLogic was basing its denial

21    recommendation on?

22                 MS. ARROYO:     After doing a lot of foot work, yes.

23                 INVESTIGATOR TREPANIER:       So, what was, what was

24    that criminal history?

25                 MS. ARROYO:     They said it was a minor theft, or


                      SHEILA BUTCH TRANSCRIPTION SERVICES
     Case 3:18-cv-00705-VLB Document 105-10 Filed 10/18/19 Page 7 of 13

                                                                          17

 1    something to that nature.          It wasn’t through CoreLogic, I

 2    called the State of Pennsylvania and contacted the Court

 3    House there to see if there was anything pending for my son,

 4    and in that, I found out that there was and the Judge wrote

 5    it off and I submitted the letter to Salmun, after.

 6                  INVESTIGATOR TREPANIER:       Now, was that information

 7    ever provided to the Respondent?

 8                  MS. ARROYO:    On the day that we came in for the

 9    first, I guess.

10                  INVESTIGATOR TREPANIER:       So, during the mediation?

11                  MS. ARROYO:    Because I just received it not too

12    long after.     I didn’t have it on hand until a week or two

13    prior, something like that.

14                  INVESTIGATOR TREPANIER:       After they received that

15    information, did the Respondent allow your son to move in, or

16    make an exception to their policy?

17                  MS. ARROYO:    No.

18                  INVESTIGATOR TREPANIER:       So, to date, your son has

19    not been allowed to move in.         What’s your understanding as to

20    why not?

21                  MS. ARROYO:    It’s his background check.

22                  INVESTIGATOR TREPANIER:       Would it benefit your son

23    to live with you?

24                  MS. ARROYO:    Yes.

25                  INVESTIGATOR TREPANIER:       And can you explain to me


                      SHEILA BUTCH TRANSCRIPTION SERVICES
     Case 3:18-cv-00705-VLB Document 105-10 Filed 10/18/19 Page 8 of 13

                                                                          50

 1    point, she and I went back and forth on the phone a couple of

 2    times and I explained that there appeared to be a

 3    miscommunication, it was the background that was the main

 4    factor, so she amended her request and then at that point,

 5    we, we consulted on our end, and then that’s when the request

 6    began from us to them to find additional information on the

 7    factors that they were looking to have been waived.

 8                 INVESTIGATOR TREPANIER:       Did you personally

 9    contact a representative from CoreLogic about Mr. Arroyo?

10                 MR. CUNNINGHAM:     No.

11                 INVESTIGATOR TREPANIER:       Do you know if anybody

12    from WinnResidential did?

13                 MR. CUNNINGHAM:     I know that no one on the site

14    level, I know that Melissa or myself did not, I can’t speak

15    to upper management.

16                 INVESTIGATOR TREPANIER:       Were you provided with

17    any additional information about Mikhail Arroyo’s criminal

18    history?

19                 MR. CUNNINGHAM:     I was at the hearing, the

20    mediation hearing, Ms. Arroyo and her Attorney provided us

21    with the paperwork from the State of Pennsylvania.

22                 INVESTIGATOR TREPANIER:       Other than that, or

23    previously to that, had you received any additional

24    information?

25                 MR. CUNNINGHAM:     No.


                      SHEILA BUTCH TRANSCRIPTION SERVICES
     Case 3:18-cv-00705-VLB Document 105-10 Filed 10/18/19 Page 9 of 13

                                                                                52

 1                 INVESTIGATOR TREPANIER:       And can I, do you have a

 2    printed response?

 3                 MR. CUNNINGHAM:     Sure.

 4                 UNIDENTIFIED MALE:      Just a point of clarification,

 5    that letter from Mr. Cunningham came before the, the December

 6    20th letter from the Connecticut Fair Housing Center.

 7                 UNIDENTIFIED MALE:      Just a point of clarification,

 8    he’s not a factor in this.

 9                 INVESTIGATOR TREPANIER:       I understand that.       Did

10    this letter is addressed to Maria Cuerda, is there a letter

11    that you responded back to Attorney Kazerounian?

12                 MR. CUNNINGHAM:     I believe at that point; we

13    engaged our Attorney.      Forgive me if I’m missing it.

14                 INVESTIGATOR TREPANIER:       To date, what’s your

15    understanding as to why Mikhail Arroyo has not been allowed

16    to move in to ArtSpace at Windham?

17                 MR. CUNNINGHAM:     The, the crux of the issue is

18    that we were not provided information related to what they

19    were attempting to have waived, in this case.           Subsequent to

20    that, at the mediation, we received information, additional

21    information related to those records, and I know there have

22    been conversations that have taken place between now and then

23    related to allowing Mr. Arroyo to move into the property, but

24    I have not been privy to the specifics of those.

25                 INVESTIGATOR TREPANIER:       I was provided with the


                      SHEILA BUTCH TRANSCRIPTION SERVICES
     Case 3:18-cv-00705-VLB Document 105-10 Filed 10/18/19 Page 10 of 13

                                                                            63

 1     understanding what the background was.

 2                  INVESTIGATOR TREPANIER:       Anything else?

 3                  UNIDENTIFIED MALE:     I don’t want to write it all

 4     out because it would take a while, I know.

 5                  INVESTIGATOR TREPANIER:       So, in the Tenant

 6     Selection Plan…

 7                  MR. CUNNINGHAM:     Um-huh.

 8                  INVESTIGATOR TREPANIER:       Which I referenced

 9     earlier…

10                  MR. CUNNINGHAM:     Sure.

11                  INVESTIGATOR TREPANIER:       On Page 8, it says that

12     there are certain criteria, consideration of circumstances

13     relevant to a particular case, which include:          seriousness of

14     offense, the affect denying tenancy would have on the

15     community, I referenced that earlier as well, were those

16     factors considered in Ms. Arroyo’s son’s situation?

17                  MR. CUNNINGHAM:     Again, are you referring to the

18     initial decision made by CoreLogic, because that’s going to

19     require specifics of their criteria, which we talked about

20     previous to that.

21                  INVESTIGATOR TREPANIER:       Um-huh.

22                  MR. CUNNINGHAM:     If you’re talking about the

23     granting of a reasonable accommodation, those things would

24     have been taken into account, assuming that we had additional

25     background information on what the mitigating factors were.


                       SHEILA BUTCH TRANSCRIPTION SERVICES
     Case 3:18-cv-00705-VLB Document 105-10 Filed 10/18/19 Page 11 of 13

                                                                           68

 1     is, and what we’ve requested, which is the specific reason, I

 2     think that the first request, like you said before, was based

 3     on credit, we said well, it doesn’t apply to the situation,

 4     so there was another issue requested for, you know, whatever

 5     it is, to waive it.       To be able to evaluate the

 6     accommodation, we wanted to understand the specifics of what

 7     the ask was, and that’s the information that we were

 8     requesting.     That’s the basis for us to not approve the

 9     request.

10                   INVESTIGATOR TREPANIER:     Then at some point after

11     the CHRO Complaint was filed, my understanding is that at the

12     mediation the criminal history was provided.          Did you receive

13     that information or are you aware of that information?

14                   MR. LUND:   I’m aware of the information, yes.

15                   INVESTIGATOR TREPANIER:     And do you know why to

16     date the exception hasn’t been made for Mr. Arroyo to live

17     there?

18                   MR. LUND:   It’s been discussed, and Robert, if I

19     may.

20                   INVESTIGATOR TREPANIER:     So, let me just preface

21     this by saying…

22                   MR. LUND:    Sure.

23                   INVESTIGATOR TREPANIER:     Don’t tell me anything

24     that counsel has told you or discussed with you.

25                   MR. LUND:    Sure.


                       SHEILA BUTCH TRANSCRIPTION SERVICES
     Case 3:18-cv-00705-VLB Document 105-10 Filed 10/18/19 Page 12 of 13

                                                                           71

 1     CoreLogic is provided with a separate criteria for each

 2     complex?

 3                  MR. LUND:    I don’t know the answer to that

 4     question.

 5                  INVESTIGATOR TREPANIER:      To the best of your

 6     understanding, does CoreLogic provide a decision or a

 7     recommendation?

 8                  MR. LUND:    To my understanding, it’s a decision.

 9                  INVESTIGATOR TREPANIER:      Did you have a question?

10     Did you follow the screening criteria that existed when,

11     actually, do you know whether the screening criteria that

12     existed was followed when Ms. Arroyo applied to ArtSpace?

13                  MR. LUND:    Yes.

14                  INVESTIGATOR TREPANIER:      Prior to the mediation in

15     this matter, had you received any of the specifics of the

16     background situation from Ms. Arroyo or her son so you can

17     consider their reasonable accommodation request?

18                  MR. LUND:    No.

19                  INVESTIGATOR TREPANIER:      Did you want to pass me?

20                  UNIDENTIFIED MALE:     Yeah, just one second.

21                  INVESTIGATOR TREPANIER:      When Ms. Arroyo, when

22     Mr. Arroyo’s application was denied, did WinnResidential know

23     if he was a risk to other tenants or the property?

24                  MR. LUND:    WinnResidential knew that he didn’t fit

25     the criteria at the time of the application.


                       SHEILA BUTCH TRANSCRIPTION SERVICES
Case 3:18-cv-00705-VLB Document 105-10 Filed 10/18/19 Page 13 of 13
